Citation Nr: 1756206	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUE

Whether the Appellant has qualifying military service for nonservice-connected pension purposes.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Appellant served in the Army National Guard from February 1951 to February 1954, and from September 1961 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Appellant served in the Army National Guard; he did not have active service nor did he have active duty for training during which he was disabled from a disease or injury incurred or aggravated in line of duty or inactive duty training during which he was disabled from an injury incurred or aggravated in line of duty; the Appellant had no active service totaling 90 consecutive days which began or ended during a period of war


CONCLUSION OF LAW

The Appellant does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C. §§ 101(2), 1501, 1502, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help the veteran prove the claim; and if VA were to spend time developing such a claim, some other veteran's claim where assistance would be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Senator. Rockefeller).  This is the case here.  


Pension

Nonservice connected disability pension may only be awarded to a veteran of a war who has qualifying service and is permanently and totally disabled.  See 38 U.S.C. §§ 1502, 1521.  A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24).  Active duty means full time duty in the Armed Forces, other than active duty for training.  38 U.S.C. § 101(22).

A veteran meets the service requirement if he or she served in the "active military, naval, or air service" during the following time periods: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

To make its intent clear, Congress has also provided a definition of "period of war."  For VA pension benefit purposes, the term "period of war" means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  See 38 U.S.C. § 1501(4).  The Korean conflict has been determined to comprise the period beginning on June 27, 1950 through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era has been determined to comprise the period from February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period and to extend from August 5, 1964 through May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990 through the date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

The Appellant served in the Army National Guard from February 1951 to February 1954, and from September 1961 to April 1984.  Although the Appellant has submitted a document purporting to show that he was called up to active duty in Korea during his first period of service, his NGB FORM 22 for his second period of service showed that prior to that time, he served in the Army National Guard from February 1951 to February 1954.  It was shown that this service did not include any prior active service, but was rather prior Reserve component service.  

Thus, the Appellant did not have active service nor did he have active duty for training during which he was disabled from a disease or injury incurred or aggravated in line of duty or inactive duty training during which he was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24).  The Appellant had no active service totaling 90 consecutive days which began or ended during a period of war.  38 U.S.C. § 1521 and 38 C.F.R. § 3.3.  

To the extent that the law is dispositive of an issue on appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  Accordingly, the Board has no recourse but to deny the Appellant's claim of basic eligibility for nonservice connected pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


